Citation Nr: 0023253	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Larry Jent, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1942 to June 1946.  
The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  The RO, in a January 1998 rating decision, denied 
entitlement to a service connection for the cause of the 
veteran's death, to include a claim of entitlement to DIC 
under 38 U.S.C.A. § 1318.  By a rating decision issued in May 
1998, the RO, in pertinent part, denied entitlement to 
compensation for the veteran's death under the provisions of 
38 U.S.C.A. § 1151.  (A claim of entitlement to Dependents' 
Educational Assistance which was also denied in the May 1998 
rating decision was not included in the claims addressed in 
the substantive appeal, and the Board has no jurisdiction to 
review the determination as to that claim.)  The appellant 
timely appealed the determinations as to the claims listed on 
the title page of this decision.

The appellant, in a January 1999 substantive appeal, 
requested a hearing before the Board, and that hearing was 
scheduled in June 2000.  In late May 2000, the appellant 
contacted VA by telephone, and stated she would be unable to 
attend the scheduled hearing.  By a written request submitted 
through her representative later that same month, the 
appellant confirmed her request to cancel the hearing.  The 
Board may proceed with appellate review, as this withdrawal 
of the request for a hearing is valid.  38 C.F.R. § 20.702(e) 
(1999).


                                                         
REMAND

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  Service 
connection for the cause of a veteran's death is warranted 
when a veteran dies of a service-connected disability.  38 
U.S.C.A. § 1310 (West 1991).  The death of a veteran is 
considered to be due to a service-connected disability when 
the evidence establishes that such a disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312 (1999).  In this case, the appellant maintains that the 
veteran's service-connected orthopedic disabilities caused a 
fall, which resulted in rib fractures, a pneumothorax and 
atelectasis, and that the lung complications materially 
contributed to his fatal cardiopulmonary arrest.  It is also 
argued that, even if the fall was not caused by a service-
connected disability, it did occur during a VA 
hospitalization and did result in pulmonary complications 
that materially contributed to the veteran's death.  

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  Id.  A disability is a contributory 
cause of death if it contributed substantially or materially 
to the cause of death, combined to cause death, or lent 
assistance to producing death.  38 C.F.R. § 3.312(c).

Two discrete types of evidence must be present in order for a 
claim for service connection for the cause of a veteran's 
death to be well grounded.  There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence, and, 
there must be competent evidence of a nexus between the 
inservice injury or disease and the cause of the veteran's 
death.  Such a nexus must be shown by medical evidence.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  For service 
connection for the cause of death of a veteran, the first 
requirement, i.e. evidence of a current disability, will 
always be met (the current disability being the condition 
that caused the veteran to die).  However, the last two 
requirements must be supported by evidence of record.  Ruiz 
v. Gober, 10 Vet. App. 352 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 46 (1996)).   If the second element of a well 
grounded claim has been satisfied, i.e. that of an inservice 
injury or disease, then the final requirement for a well 
grounded claim is a nexus between the veteran's death and the 
inservice injury or disease.

Alternatively, the appellant contends that she is entitled to 
DIC benefits under 38 U.S.C.A. § 1151.  Where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability or death by reason of VA hospital, 
medical, or surgical treatment, or examination, disability 
compensation shall be awarded in the same manner as if such 
disability, aggravation, or death were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The applicable regulation further provides that, in 
determining whether additional disability resulted from a 
disease, injury or an aggravation of an existing disease or 
injury suffered as a result of VA hospitalization, medical, 
or surgical treatment, or examination, it is necessary to 
show that additional disability is actually the result of 
such disease, injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the treatment was 
authorized, and will not be payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358.  The appellant's claim was filed in May 
1997, and therefore is not subject to the amended statutory 
provision which requires proof of VA fault in the provided 
medical care in order to warrant compensation under 
38 U.S.C.A. § 1151. VAOPGCPREC 40-97 (1997).

A certificate of death of record shows that the veteran died 
on April [redacted], 1997, while a patient in a VA medical center.  
The immediate cause of his death was recorded as 
cardiopulmonary arrest, due to an acute exacerbation of 
chronic obstructive pulmonary disease.  In the discharge 
summary pertaining to the terminal hospitalization, it was 
noted that the veteran was originally admitted with leg 
weakness and increasing shortness of breath on April 4, 1997.  
It was reported that the etiology of his leg weakness was not 
found and that his hospital course was complicated by a fall, 
which resulted in a fracture of the right rib cage and the 
development of a pneumothorax, which was later complicated by 
atelectasis.  Treatment included a chest tube, which improved 
the pneumothorax, but the veteran continued to cough up 
greenish sputum.  The veteran's general condition improved 
somewhat but, by April [redacted], 1997, it had deteriorated.  The 
veteran died the following day; the cause of death was 
reported in the hospital discharge summary (and in the death 
certificate) as cardiopulmonary arrest due to an acute 
exacerbation of chronic obstructive pulmonary disease.  

A medical opinion from a VA physician, dated in July 1999, is 
on file.  The physician reviewed the relevant medical 
evidence, including the terminal hospital records, and 
opined, in essence, that the veteran's service-connected 
orthopedic disabilities did not contribute materially or 
substantially to his death, and that the veteran's death was 
not the result of a VA hospitalization or medical treatment.  
In reviewing the record, the Board notes that the VA 
physician who provided the July 1999 opinion referred to 
findings from the clinical records pertaining to the 
veteran's terminal hospitalization, and antecedent clinical 
records apparently dated during the years immediately prior 
to his death.  Those medical records are not associated with 
the claims file.  (The terminal hospital discharge summary is 
of record, but all of the clinical records relating to that 
hospitalization are not in the claims file.)  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curiam order), the 
Court held that VA has constructive notice of VA-generated 
documents that could "reasonably" be expected to be part of 
the record and that such documents are thus constructively 
part of the record before the VA even where they were not 
actually before the adjudicating body.  The Board concludes 
that all the VA records which are not currently in the claims 
file, particularly those referenced by the VA physician who 
provided the July 1999 opinion, should be obtained prior to 
readjudication of the claim, to include a determination as to 
whether the claim is well-grounded.

As to the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1318, the application of that statute in 
adjudicating specific claims was discussed by the Court in 
Green v. Brown, 10 Vet. App. 111 (1997), wherein the Court 
stated the following:

[A] CUE claim is not the sole way for a 
survivor to show the veteran's 
entitlement as of the time of the 
veteran's death.  Rather, the survivor is 
given the right to attempt to demonstrate 
that the veteran hypothetically would 
have been entitled to receive a different 
decision on a service connection related 
issue . . . based on evidence in the 
veteran's claims file or VA custody prior 
to the veteran's death, and the law then 
or subsequently made retroactively 
applicable.

Thus, as interpreted by the Court, the law requires that, in 
adjudicating entitlement under § 1318, an analysis of the 
evidence must be undertaken to determine whether the veteran 
hypothetically would have been entitled to a 100 percent 
rating, either under the rating schedule or on the basis of 
unemployability, for the 10-year period immediately preceding 
his death.  See also Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); Weaver v. 
Brown, 12 Vet. App. 229 (1999).

However, the claimant's right to a hypothetical review of 
whether the veteran was "entitled to receive" compensation at 
a higher rate during the 10-year period may be affected by 
the VA regulations in effect when the claim was filed.  
Before March 4, 1992, a VA regulation, 38 C.F.R. § 19.196, 
provided that issues raised in a survivor's claim for 
benefits would be decided without regard to any prior 
disposition of such issues during the veteran's lifetime.  
This regulation was replaced on March 4, 1992, by 38 C.F.R. § 
20.1106.  The new regulation is substantially identical 
except that it contains the prefatory phrase: "[e]xcept with 
respect to benefits under the provisions of 38 U.S.C. § 
1318."  In Carpenter, supra, the Court held that the 
appellant was entitled to adjudication of a § 1318 claim 
under the law and regulation in effect when she brought her 
claim.  Since the claimant in that case had filed her 
original claim in 1991, before § 20.1106 went into effect, 
she was held to be entitled to have the claim adjudicated 
based on the veteran's hypothetical entitlement without 
regard to any prior disposition of rating claims during the 
veteran's lifetime pursuant to § 19.196.  But it is clear 
from Carpenter that in cases where § 20.1106 does in fact 
apply by virtue of the filing of a claim after March 4, 1992, 
and where the ratings assignable for the 10-year period 
immediately preceding death were adjudicated during the 
veteran's lifetime, a hypothetical determination as to the 
veteran's entitlement to total ratings during the 10-year 
period is precluded.  In Ruiz v. Gober, 10 Vet. App. 352 
(1997) the Court held that there is a rational basis for 
excluding claimants of § 1318 DIC from the benefit of 38 
C.F.R. § 20.1106 which other DIC claimants (i.e., non-§ 1318 
claimants) enjoy and that the exclusionary language of the 
regulation is therefore not contrary to the guarantee of 
equal protection under the law under the United States 
Constitution.

In the present case, the RO denied the § 1318 claim on the 
sole basis that the veteran had not been in receipt of a 
total disability rating for 10 continuous years before his 
death.  That approach appears to have been correct with 
respect to the schedular ratings for the veteran's orthopedic 
disabilities, given the Court's reasoning in Carpenter and 
the applicability of § 20.1106 to her claim, which was filed 
in 1997.

However, the question of whether the veteran was entitled to 
receive a total disability rating based on individual 
unemployability (TDIU) during the period from 1987 to 1993, 
the portion of the 10-year period not covered by the eventual 
award of a 100 percent rating, was never adjudicated during 
the veteran's lifetime.  Therefore, the appellant is not 
precluded from receiving a determination as to whether the 
veteran might hypothetically have been "entitled to receive" 
compensation at the total disability rate based on an award 
of a TDIU during the that period.  That matter has not been 
developed for review by this Board, and must be initially 
decided by the RO in order to avoid prejudice to the 
veteran's right to due process of law.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the veteran's 
original hospital and outpatient clinic 
folders, including the complete records 
relating to the veteran's terminal VA 
hospitalization in April 1997, and 
associate them with the claims file.  

2.  The RO must develop and adjudicate 
the appellant's claim seeking entitlement 
to benefits under 38 U.S.C.A. § 1318, 
including a determination as to whether 
the veteran might hypothetically have 
been entitled to a TDIU due to his 
service-connected disabilities during the 
period from April 1987 to October 1993.  
If the determination is adverse to the 
appellant, a supplemental statement of 
the case should be prepared, and the 
appellant and her representative should 
be given a reasonable period of time for 
reply. 

3.  After the development noted above has 
been conducted the RO should readjudicate 
the issues of entitlement to service 
connection for the cause of the veteran's 
death and DIC under the provisions of 
38 U.S.C.A. § 1151.  If the benefits 
sought on appeal are not granted in full, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
R. F. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



